     Case 1:21-cv-03036-SAB        ECF No. 1    filed 03/05/21   PageID.1 Page 1 of 8




 1   Tyler M. Hinckley
     Montoya Hinckley PLLC
 2   4301 Tieton Drive
 3   Yakima, WA 98908
 4   Attorneys for Plaintiff
     Phone: (509) 895-7373
 5   Fax: (509) 895-7015
 6   tyler@montoyalegal.com
 7
 8
 9                      UNITED STATES DISTRICT COURT
10                     EASTERN DISTRICT OF WASHINGTON
11
12   NARCEASEUS FIANDER, an individual
13                                                     Case No.: 1:21-cv-3036
                    Plaintiff,
14   vs.
15
                                                       COMPLAINT FOR DAMAGES
16   MXR IMAGING, INC., a California                   AND DEMAND FOR
17   corporation, and JOHN McBRIDE, an                 JURY TRIAL
18   individual,
19
20                             Defendants.
21
22
23   Plaintiff Narceaseus Fiander alleges:
24
25                                     I.      PARTIES
26
27         1.      Narceaseus Fiander is a citizen of the United States of America
28
29
     and a resident of the state of Washington. He resides in Yakima County,
30
     Washington.
31
32         2.      MXR Imaging, Inc. (“MXR”) is a California Corporation that is
33
34   headquartered in San Diego County, California, that was conducting business in
35

     COMPLAINT FOR DAMAGES AND
                                                                           MONTOYA HINCKLEY PLLC
     DEMAND FOR JURY TRIAL - 1                                                   4301 Tieton Drive
                                                                                Yakima, WA 98908
                                                                                  (509) 895-7373
     Case 1:21-cv-03036-SAB    ECF No. 1    filed 03/05/21   PageID.2 Page 2 of 8




 1   Yakima County, Washington as of March 12, 2018, and that continues to
 2
 3   conduct business in Yakima County, Washington.
 4
           3.    MXR was formerly known as Merry X-Ray Chemical Corporation
 5
 6   (“Merry X-Ray”).     On December 19, 2019, Merry X-Ray filed with the
 7
 8   California Secretary of State a Certificate of Amendment of Articles of
 9
10   Incorporation stating that Merry X-Ray amended its articles of incorporation to
11
     change its name to MXR Imaging, Inc.
12
13         4.    SourceOne Healthcare Technologies, Inc. (“SourceOne”) was a
14
15   Florida corporation and a wholly owned subsidiary of Merry X-Ray.
16
17         5.    On December 18, 2019, Merry X-Ray filed with the California
18
19
     Secretary of State a Certificate of Ownership certifying that Merry X-Ray
20
     owned 100% of the outstanding shares of SourceOne, and that the Merry X-
21
22   Ray’s Board of Directors adopted a resolution that Merry X-Ray Chemical
23
24   Corporation merge its wholly-owned subsidiary, SourceOne, into Merry X-Ray
25
26   and that Merry X-Ray would assume all of SourceOne’s obligations under
27
     California Corporations Code section 110. The Certificate of Ownership states
28
29   that SourceOne’s merger into Merry X-Ray was effective December 31, 2019.
30
31         6.    On or about December 19, 2019, SourceOne filed with the Florida
32
33   State Division of Corporations Articles of Merger of SourceOne Technologies,
34
35

     COMPLAINT FOR DAMAGES AND
                                                                       MONTOYA HINCKLEY PLLC
     DEMAND FOR JURY TRIAL - 2                                               4301 Tieton Drive
                                                                            Yakima, WA 98908
                                                                              (509) 895-7373
     Case 1:21-cv-03036-SAB    ECF No. 1   filed 03/05/21   PageID.3 Page 3 of 8




 1   Inc., a Florida Corporation, into Merry X-Ray Chemical Corporation, a
 2
 3   California Corporation, margining SourceOne into Merry X-Ray.
 4
           7.    On or about April 15, 2020, SourceOne filed Articles of Merger
 5
 6   with the Washington State Secretary of State merging SourceOne into Merry X-
 7
 8   Ray. On April 15, 2020, the Washington State Secretary of State issued a
 9
10   Certificate of Merger certifying that documents meeting statutory requirements
11
     have been filed and processed with the Washington Secretary of State merging
12
13   SourceOne into Merry X-Ray.
14
15         8.    On or about April 27, 2020, Merry X-Ray filed an Amendment of
16
17   Foreign Registration Statement with the Washington State Secretary of State
18
19
     notifying the Secretary of State that Merry X-Ray was changing its name to
20
     MXR Imaging, Inc.
21
22         9.    John McBride is a citizen of the United States of America and a
23
24   resident of the state of Oregon. He resides in Clackamas County, Oregon. At
25
26   all times relevant to this Complaint, Mr. McBride was an employee of Merry X-
27
     Ray, SourceOne, and/or MXR.
28
29
30
31                       II.   JURISDICTION AND VENUE
32
33
34
35

     COMPLAINT FOR DAMAGES AND
                                                                      MONTOYA HINCKLEY PLLC
     DEMAND FOR JURY TRIAL - 3                                              4301 Tieton Drive
                                                                           Yakima, WA 98908
                                                                             (509) 895-7373
     Case 1:21-cv-03036-SAB      ECF No. 1    filed 03/05/21   PageID.4 Page 4 of 8




 1         10.    The United States District Court for the Eastern District of
 2
 3   Washington has jurisdiction under 28 U.S.C. §1332(a)(1) because the amount in
 4
     controversy exceeds $75,000, and the parties are citizens of different states.
 5
 6         11.    The United States District Court for the Eastern District of
 7
 8   Washington is the proper venue under 28 U.S.C. § 1391(b)(2) because the
 9
10   motor vehicle accident giving rise to Mr. Fiander’s claims occurred in the
11
     Eastern District of Washington. Venue in this Court is also proper under 28
12
13   U.S.C. §1391(b)(1) because MXR conducts, and Merry X-Ray and SourceOne
14
15   have conducted, business in the Eastern District of Washington and MXR is
16
17   subject to this Court’s personal jurisdiction.
18
19
20
                                       III.   FACTS
21
22         12.    On March 12, 2018, John McBride was driving south on State
23
24   Route 97, in Wapato, Washington, when he failed to stop at a red light at the
25
26   intersection of State Route 97 and West Wapato Road and collided with Mr.
27
     Fiander’s vehicle as Mr. Fiander was traveling through the intersection on West
28
29   Wapato Road. Mr. Fiander had a green light.
30
31         13.    Mr. McBride was solely at fault in the accident.
32
33         14.    As a direct and proximate result of the accident, Mr. Fiander was
34
     seriously injured.
35

     COMPLAINT FOR DAMAGES AND
                                                                         MONTOYA HINCKLEY PLLC
     DEMAND FOR JURY TRIAL - 4                                                 4301 Tieton Drive
                                                                              Yakima, WA 98908
                                                                                (509) 895-7373
     Case 1:21-cv-03036-SAB         ECF No. 1   filed 03/05/21   PageID.5 Page 5 of 8




 1         15.    SourceOne was the registered owner of the vehicle that John
 2
 3   McBride was driving at the time of the March 12, 2018 motor vehicle accident
 4
     that caused Mr. Fiander’s injuries.
 5
 6         16.     Mr. McBride was acting within the scope and course of his job
 7
 8   duties and authority as an employee of Merry X-Ray, SourceOne, and/or MXR
 9
10   at the time of the accident.
11
           17.    Mr. Fiander’s 6-year-old son was also seriously injured in the
12
13   accident.   Mr. Fiander’s son’s claims against the Defendants have been
14
15   resolved.
16
17                                   IV. NEGLIGENCE
18
19
           18.    Mr. McBride had a duty to avoid causing a collision with Mr.
20
     Fiander. Mr. McBride breached that duty when he failed to stop at the red light
21
22   at the intersection of State Route 97 and West Wapato Road on March 12, 2018
23
24   and caused a collision with Mr. Fiander.
25
26         19.    As a direct and proximate result of Mr. McBride’s negligence, Mr.
27
     Fiander has suffered general and special damages in an amount that exceeds
28
29   $75,000.
30
31         20.    MXR is liable to Mr. Fiander for Mr. McBride’s negligence
32
33   because Mr. McBride’s was acting within the scope and course of his job duties
34
     with SourceOne and/or Merry X-Ray at the time that he caused the accident.
35

     COMPLAINT FOR DAMAGES AND
                                                                           MONTOYA HINCKLEY PLLC
     DEMAND FOR JURY TRIAL - 5                                                   4301 Tieton Drive
                                                                                Yakima, WA 98908
                                                                                  (509) 895-7373
     Case 1:21-cv-03036-SAB         ECF No. 1   filed 03/05/21   PageID.6 Page 6 of 8




 1         21.    MXR is liable for the obligations and liabilities of Merry X-Ray
 2
 3   and SourceOne as a result of SourceOne’s merger into Merry X-Ray and Merry
 4
     X-Ray’s name change to MXR.
 5
 6         22.    Mr. Fiander’s general damages include pain and suffering,
 7
 8   disfigurement, emotional distress, mental anguish, inconvenience, and loss of
 9
10   enjoyment of life.
11
           23.    Mr. Fiander incurred special damages as a result of the accident,
12
13   including expenses related to medical treatment that he received as a result of
14
15   the accident in excess of $100,000. He has also incurred out-of-pocket
16
17   expenses related to medical appointments necessitated by the accident, and lost
18
19
     wages and benefits.
20
           24.    Mr. Fiander is also claiming special damages related future
21
22   medical expenses and lost future earning capacity that he will likely incur as a
23
24   result of the accident.
25
26
27
                               V.      DEMAND FOR JURY
28
29         25.    Mr. Fiander demands a jury trial pursuant to Fed. R. Civ. P. 38.
30
31
32
33                             VI. PRAYER FOR RELIEF
34
           WHEREFORE, Mr. Fiander prays for relief as follows:
35

     COMPLAINT FOR DAMAGES AND
                                                                           MONTOYA HINCKLEY PLLC
     DEMAND FOR JURY TRIAL - 6                                                   4301 Tieton Drive
                                                                                Yakima, WA 98908
                                                                                  (509) 895-7373
     Case 1:21-cv-03036-SAB     ECF No. 1    filed 03/05/21   PageID.7 Page 7 of 8




 1           1.   For an award of damages against the Defendants, jointly and
 2
 3   severally, for general damages, including emotional distress, disfigurement,
 4
     pain and suffering, mental anguish, inconvenience, and loss of enjoyment of
 5
 6   life;
 7
 8           2.   For an award of damages against the Defendants, jointly and
 9
10   severally, for special damages including expenses related to medical treatment
11
     that Mr. Fiander received as a result of the accident, including future medical
12
13   expenses, out-of-pocket expenses related to medical appointments necessitated
14
15   by the accident, lost wages and benefits, and lost future earning capacity;
16
17           3.   For prejudgment interest on any award of lost wages and benefits,
18
19
     and on any other liquidated damage amount;
20
             4.   For interest on any judgment entered in Mr. Fiander’s favor in the
21
22   maximum amount allowed by law;
23
24           5.   For an award of costs and reasonable attorney fees as allowed by
25
26   the laws of the state of Washington, the United States of America, and the
27
     Federal Rules of Civil Procedure; and
28
29           6.   For such other and further relief as the court may deem just and
30
31   equitable.
32
33
34
35

     COMPLAINT FOR DAMAGES AND
                                                                        MONTOYA HINCKLEY PLLC
     DEMAND FOR JURY TRIAL - 7                                                 4301 Tieton Drive
                                                                              Yakima, WA 98908
                                                                                (509) 895-7373
     Case 1:21-cv-03036-SAB   ECF No. 1   filed 03/05/21   PageID.8 Page 8 of 8




 1              DATED this 5th day of March, 2021.
 2
 3                                s/ Tyler M. Hinckley, WSBA No. 37143
                                  MONTOYA HINCKLEY PLLC
 4
                                  Attorneys for Plaintiff
 5                                4301 Tieton Drive
 6                                Yakima, Washington 98908
 7                                Telephone: (509) 895-7373
 8                                Fax: (509) 895-7015
 9                                Email: tyler@montoyalegal.com
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35

     COMPLAINT FOR DAMAGES AND
                                                                     MONTOYA HINCKLEY PLLC
     DEMAND FOR JURY TRIAL - 8                                             4301 Tieton Drive
                                                                          Yakima, WA 98908
                                                                            (509) 895-7373
